Exhibit 10.1 CREDIT AGREEMENT dated as of March 30, 2015, among PDL BIOPHARMA, INC., as Borrower, THE LENDERS PARTY HERETO and ROYAL BANK OF CANADA, as Administrative Agent RBC CAPITAL MARKETS* and WELLS FARGO SECURITIES, LLC as Joint Lead Arrangers and Joint Bookrunners * RBC Capital Markets is a brand name for the capital markets activities of Royal Bank of Canada and its affiliates. TABLE OF CONTENTS Page Article I Definitions 1 Section 1.01 Defined Terms 1 Section 1.02 Terms Generally 27 Section 1.03 Accounting Terms; GAAP 27 Section 1.04 Currency Translation 28 Section 1.05 Pro Forma Calculations 28 Article II The Credits 28 Section 2.01 Loans 28 Section 2.02 Borrowings, etc 29 Section 2.03 Request for Borrowings 29 Section 2.04 Funding of Borrowings 29 Section 2.05 Interest Elections 30 Section 2.06 Repayment of Loans; Evidence of Debt 31 Section 2.07 Prepayment of Loans 32 Section 2.08 Fees 33 Section 2.09 Interest 33 Section 2.10 Alternate Rate of Interest 33 Section 2.11 Increased Costs 34 Section 2.12 Break Funding Payments 35 Section 2.13 Taxes 35 Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs 40 Section 2.15 Mitigation Obligations; Replacement of Lenders 41 Section 2.16 Illegality 42 Article III Representations and Warranties 43 Section 3.01 Organization; Powers 43 Section 3.02 Authorization; Enforceability 43 Section 3.03 Governmental Approvals; No Conflicts 44 Section 3.04 Financial Condition; No Material Adverse Effect 44 Section 3.05 Properties 44 Section 3.06 Litigation and Environmental Matters 44 Section 3.07 Compliance with Laws and Agreements 45 Section 3.08 Investment Company Status 45 Section 3.09 Taxes 45 Section 3.10 ERISA; Labor Matters 45 TABLE OF CONTENTS (continued) Page Section 3.11 Disclosure; No Undisclosed Liabilities 46 Section 3.12 Subsidiaries; Immaterial Subsidiaries 46 Section 3.13 Intellectual Property; Licenses, Etc 47 Section 3.14 Solvency 47 Section 3.15 Federal Reserve Regulations 47 Section 3.16 PATRIOT ACT; FCPA 48 Section 3.17 Security Interests 48 Section 3.18 Insurance 48 Section 3.19 OFAC 48 Article IV Conditions 49 Section 4.01 Effective Date 49 Article V Affirmative Covenants 50 Section 5.01 Financial Statements and Other Information 50 Section 5.02 Notices of Material Events 53 Section 5.03 Information Regarding Collateral 53 Section 5.04 Existence; Conduct of Business 54 Section 5.05 Payment of Taxes, etc 54 Section 5.06 Maintenance of Properties 54 Section 5.07 Insurance 54 Section 5.08 Books and Records; Inspection and Audit Rights 54 Section 5.09 Compliance with Laws 55 Section 5.10 Use of Proceeds 55 Section 5.11 Additional Subsidiaries 55 Section 5.12 Further Assurances 56 Section 5.13 Certain Post-Closing Obligations 56 Section 5.14 Compliance with Environmental Laws 56 Section 5.15 Compliance with ERISA 56 Article VI Negative Covenants 56 Section 6.01 Indebtedness; Certain Equity Securities 57 Section 6.02 Liens 59 Section 6.03 Fundamental Changes; Sale-Leasebacks 62 Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions 63 Section 6.05 Asset Sales 65 Section 6.06 Restricted Payments; Certain Payments of Indebtedness 67 -ii- TABLE OF CONTENTS (continued) Page Section 6.07 Transactions with Affiliates 70 Section 6.08 Restrictive Agreements 71 Section 6.09 Amendment of Junior Financing and Organizational Documents 71 Section 6.10 Debt Service Coverage Ratio 71 Section 6.11 Total Leverage Ratio 71 Section 6.12 Changes in Fiscal Periods 71 Section 6.13 Minimum Liquidity Requirement 72 Section 6.14 Amendment of Settlement Agreement 72 Article VII Events of Default 72 Section 7.01 Events of Default 72 Article VIII Administrative Agent 74 Section 8.01 Appointment and Authority 74 Section 8.02 Rights as a Lender 75 Section 8.03 Exculpatory Provisions 75 Section 8.04 Reliance by Administrative Agent 76 Section 8.05 Delegation of Duties 76 Section 8.06 Resignation of Administrative Agent 77 Section 8.07 Non-Reliance on Administrative Agent and Other Lenders 77 Section 8.08 No Other Duties, Etc 77 Section 8.09 Administrative Agent May File Proofs of Claim 77 Section 8.10 No Waiver; Cumulative Remedies; Enforcement 78 Section 8.11 Withholding Taxes 79 Article IX Miscellaneous 79 Section 9.01 Notices 79 Section 9.02 Waivers; Amendments 81 Section 9.03 Expenses; Indemnity; Damage Waiver 83 Section 9.04 Successors and Assigns 85 Section 9.05 Survival 89 Section 9.06 Counterparts; Integration; Effectiveness 89 Section 9.07 Severability 89 Section 9.08 Right of Setoff 90 Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process 90 Section 9.10 WAIVER OF JURY TRIAL 91 Section 9.11 Headings 91 Section 9.12 Confidentiality 91 Section 9.13 USA Patriot Act 92 Section 9.14 Release of Liens and Guarantees 92 Section 9.15 No Advisory or Fiduciary Responsibility 93 Section 9.16 Interest Rate Limitation 94 -iii- SCHEDULES : SCHEDULE 1.01(a) — Existing Third Party Loans SCHEDULE 1.01(b) — Queen Patents SCHEDULE 2.01 — Term Commitments SCHEDULE 3.03 — Governmental Approvals SCHEDULE 3.06 — Litigation and Environmental Matters SCHEDULE 3.12 — Subsidiaries SCHEDULE 3.13 — Intellectual Property Claims SCHEDULE 5.13 — Certain Post-Closing Obligations SCHEDULE 6.01 — Existing Indebtedness SCHEDULE 6.02 — Existing Liens SCHEDULE 6.04(d) — Existing Investments SCHEDULE 6.07 — Existing Affiliate Transactions SCHEDULE 6.08 — Existing Restrictions SCHEDULE 9.01 — Notices EXHIBITS : EXHIBIT A — Form of Assignment and Assumption EXHIBIT B — Form of Guarantee Agreement EXHIBIT C — Form of Perfection Certificate EXHIBIT D — Form of Collateral Agreement EXHIBIT E-1 — Form of Closing Certificate EXHIBIT E-2 — Form of Solvency Certificate EXHIBIT F — Form of United States Tax Compliance Certificate EXHIBIT G — Form of Borrowing Request EXHIBIT H — Form of Prepayment Notice -iv- CREDIT AGREEMENT dated as of March 30, 2015 (this “ Agreement ”), among PDL BIOPHARMA, INC., a Delaware corporation (the “ Borrower ”), the LENDERS party hereto and ROYAL BANK OF CANADA, as Administrative Agent. STATEMENT OF PURPOSE The Borrower has requested, and, subject to the terms and conditions hereof, the Administrative Agent and the Lenders have agreed, to extend a senior secured term loan credit facility to the Borrower on the terms and conditions of this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree as follows: Article I Definitions Section 1.01 Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “
